Citation Nr: 0112711	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  99-23 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for severe chronic 
glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from December 1963 to January 
1970.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a March 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (RO) which denied the benefit 
sought on appeal.

The Board notes that the veteran, at his March 2001 hearing, 
raised a new claim under 38 U.S.C.A. § 1151 for an additional 
disability as a result of surgical treatment by the VA.  The 
record does not reflect any development of this issue, or a 
final adjudication on this matter.  Therefore, this issue is 
referred to the RO for appropriate action.


REMAND

The veteran claims entitlement to service connection for 
glaucoma.  In particular, the veteran contends that his 
glaucoma had its onset during his service.

As a preliminary matter, the Board notes that while the 
veteran's appeal was pending, there was a significant change 
in the law pertaining to veteran's benefits.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), which modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  This law also eliminated the concept of a well-
grounded claim.  This legislation is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  However, it does not appear that the RO has 
considered whether any additional notification or development 
is required under the Veterans Claims Assistance Act of 2000.

The veteran was afforded a hearing before the undersigned 
Board member in March 2001.  At that hearing, the veteran 
testified that his vision was poor upon entering the service.  
He also reported that he went long periods of time without 
wearing his glasses and experienced symptoms in service.  
Additionally, the veteran related that he did not seek 
medical attention until he began having significant symptoms, 
and that he was diagnosed with glaucoma in 1985.  

A review of the record discloses that the veteran's service 
medical records indicate that the veteran reported 
experiencing eye problems upon enlistment and separation.  
The veteran's Report of Medical History, dated February 1962, 
notes that the veteran had defective vision at enlistment.  A 
service medical record dated May 1963 diagnosed the veteran 
as having a moderately high degree of myopia.  The Report of 
Medical Examination, dated November 1969, has a notation that 
appears to show that the veteran may have had some type of 
vision defect or blindness at separation.  There is no 
indication in the service medical records that the veteran 
was given a glaucoma test during service. 

Additionally, the veteran's claims file includes a private 
medical records from Michael Kass, M.D. which indicate that 
the veteran was initially diagnosed with glaucoma in 1985 or 
1986, and that the veteran was under the care of Ed Plowman, 
M.D. at that time.  Further, the veteran's claims file also 
includes a statement from Martin Wax, M.D. which states that 
he is currently treating the veteran for his glaucoma.  
According to Dr. Wax's letter, the veteran was diagnosed with 
glaucoma in 1985, wherein the veteran was told that he had 
lost more than 95 percent of his optic nerve tissue.  Dr. Wax 
also states that the veteran is currently under his care, and 
that the veteran's glaucoma had an onset between 5 to 15 
years prior to the diagnosis based on an estimated 
progression rate of 4 to 5 percent per year.  No records 
documenting this treatment are associated with the veteran's 
claims file.  As such, the Board finds that these treatment 
records are relevant to the veteran's claim for service 
connection, and should be associated with the claims file.

In addition, the Board notes that the veteran has not been 
afforded a VA examination to determine the nature and 
etiology of the veteran's glaucoma.  It is unclear from the 
service medical records, particularly the notation on the 
veteran's separation examination report, and the letter from 
Dr. Wax whether the veteran experienced symptoms consistent 
with a diagnosis of glaucoma during service.  Thus, the Board 
finds that the veteran should be afforded a VA examination in 
order to determine whether the veteran's glaucoma was 
incurred during his service.

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO is requested to review the 
entire claims file and undertake any 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers 
who provided him with treatment for his 
glaucoma.  After obtaining any necessary 
authorization, the RO should obtain and 
associate those records with the claims 
file.

3.  The veteran should be afforded a VA 
examination to ascertain the nature, 
severity, and etiology of the veteran's 
glaucoma.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, and 
based on this review and the findings of 
the examination, offer an opinion as to 
whether the veteran's glaucoma is in any 
way related to any symptomatology present 
in service.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file, or, in the 
alternative, the claims file, must be 
made available to the examiner for review 
in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




